HULBERT, District Judge.
Respondent moves for an order sustaining exceptions to the libel and invokes the 22nd Rule in Admiralty following 28 U.S. C.A. § 723.
It is the settled law that the owner of a shipyard who takes a vessel into his custody and control is a bailee. International Mercantile Marine S. S. Co. v. W. & A. Fletcher Co., 2 Cir., 296 F. 855; PanAmerican Petroleum Transportation Co. v. Robins Dry Dock & Repair Co., 2 Cir., 281 F. 97; United States v. Newport News. Shipbuilding & Dry Dock Co., D.C., 21 F.2d 112, reversed on other grounds, 4 Cir.,. 34 F.2d 100. Although the ultimate liability of the bailee must depend upon the establishment of negligence, Tomkins Cove Stone Co. v. Bleakley Transportation Co., 3 Cir., 40 F.2d 249, his failure to redeliver the vessel raises a presumption of negligence. Alpine Forwarding Co. v. Pennsylvania R. Co., 2 Cir., 60 F.2d 734.
Motion denied.